United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 4, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-41722
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

versus

ENIO GONZALEZ,

                                                Defendant-Appellant.

    ---------------------------------------------------------

Consolidated with


                             No. 03-41749
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

versus


ADAN VIRELAS SEGURA,

                                                Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-30-1
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*

     Defendants-Appellants Enio Gonzalez and Adan Virelas Segura

appeal their convictions for possession with intent to distribute

cocaine.    The argue that the district court erred in denying their

motions to suppress.      We affirm.

     Pursuant     to   Terry   v.   Ohio,   392 U.S. 1,   19    (1968),    the

arresting officers possessed the requisite “reasonable suspicion”

to stop the vehicle that Gonzalez was driving.                  The officers’

actions thereafter, including the questioning of Gonzalez, were

reasonably related in scope to the circumstances that justified the

stop in the first place.        The district court did not clearly err

when it found that (1) Gonzalez had consented to the officer’s

request to search the vehicle; (2) as Gonzales was driving the

vehicle    with   Segura’s     permission,   Gonzalez     had      authority   to

consent, see United States v. Randall, 887 F.2d 1262, 1265 (5th

Cir. 1989), United States v. Crain, 33 F.3d 480, 484 (5th Cir.

1994); and (3) Gonzalez’s consent to the search was voluntarily

given.     See United States v. Zucco, 71 F.3d 188, 191 (5th Cir.

1995).

AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.